Citation Nr: 1231132	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to any service-connected disorder.  Although he is not currently employed on a full-time basis, Social Security Administration (SSA) records reveal that he was deemed to be disabled due to disorders of the back and osteoarthritis, for which he is not service connected.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected PTSD has not been raised, and is not a part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In October 2011, the Board granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and denied the Veteran's claims of (1) entitlement to an initial rating in excess of 30 percent for PTSD prior to July 15, 2009, and (2) entitlement to an initial rating in excess of 50 percent for PTSD since July 15, 2009.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2012 Order, the Court endorsed an April 2012 Joint Motion for Remand (Joint Motion) in which the parties agreed that the portion of the October 2011 Board decision which denied the Veteran's claim for entitlement to an initial rating in excess of 50 percent for PTSD since July 15, 2009 must be vacated and remanded.  The Court remanded the matters to the Board for development consistent with the parties' Joint Motion.


FINDING OF FACT

Since July 15, 2009, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity; his deficiencies in family relations, thinking, and mood do not rise to the level of occupational and social impairment with deficiencies in most areas. 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD for the period since July 9, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This is particularly true where, as in this case, the record shows that prior to the grant of service connection, the Veteran was notified of the information and evidence necessary to substantiate the initial rating and effective date.  Therefore, no further notice is needed under VCAA. 

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records with the claims file, and he was afforded VA examinations in July 2007, December 2008, and April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the April 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  PTSD Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1. 

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  A 50 percent rating for PTSD is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2011). 

As discussed above, in an October 2011 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD since July 15, 2009.  The Veteran then appealed the Board's decision to the Court, and in an April 2012 Order, the Court endorsed an April 2012 Joint Motion in which the parties agreed that the portion of the October 2011 Board decision which denied the Veteran's claim for entitlement to an initial rating in excess of 50 percent for PTSD since July 15, 2009 must be vacated and remanded.  The Joint Motion stipulated that the Board committed legal error when it failed to provide an adequate statement of reasons and bases for its October 2011 decision.  Specifically, the Joint Motion indicated that the Board failed to discuss, or otherwise adequately reconcile with its decision, the part of a "May 2010" VA PTSD examination wherein the examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, and mood.  Citing Diagnostic Code 9411, the Joint Motion noted that a 70 percent evaluation for PTSD is contemplated where a Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations,  judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The Board first points out that the examination in question was conducted in April 2010, and not in May 2010.  The report was printed in May 2010.  In this decision, the Board will refer to the examination as the "April 2010" examination, and wishes to make clear that such examination is the same one that is labelled in the Joint Motion as the "May 2010" examination.  

The Board next notes that the Joint Motion did not cite the entirety of the criteria for a 70 percent evaluation under Diagnostic Code 9411, particularly that a 70 percent evaluation is contemplated when the above-referenced deficiencies are due to such symptoms as "suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Although the psychiatric symptoms listed in the above rating criteria are not exhaustive, but are merely examples of typical symptoms for the listed percentage ratings, see Mauerhan, 16 Vet. App. 436 (2002), and that the Veteran need not display every symptom listed to meet the criteria for the higher rating, the Board concludes that a careful reading of the April 2010 VA PTSD examination report reveals that the Veteran does not display any symptom contemplated by the 70 percent rating.  Indeed, as the above-listed psychiatric symptoms are intended to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating, the Board finds that the symptoms exhibited by the Veteran are not of the same type and/or severity as the symptoms contemplated by the criteria for a 70 percent evaluation.  

With respect to suicidal ideation, the April 2010 examiner explicitly noted that there was no presence of suicidal thoughts.  

With respect to obsessional rituals which interfere with routine activities, the April 2010 examiner explicitly noted that the Veteran did not exhibit inappropriate behavior.  Although the examiner indicated that the Veteran exhibited obsessive or ritualistic behavior in the form of compulsive checking of locks, the examiner explained that this behavior merely caused the Veteran aggravation.  Significantly, his compulsive lock checking was not said to be so severe that it interfered with routine activities.  

With respect to speech intermittently illogical, obscure, or irrelevant, the April 2010 examiner explicitly indicated that the Veteran's speech was unremarkable.  

With respect to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the examiner indicated that the Veteran experienced moderate panic attacks one to two times per week.  These panic attacks were noted to last approximately 5 minutes at a time and caused the Veteran to feel anxious.  As such, they could not be said to be so severe so as to affect the Veteran's ability to function independently, appropriately and effectively, nor could they be considered "near-continuous" in nature.  

With respect to impaired impulse control (such as unprovoked irritability with periods of violence), the April 2010 examiner explicitly indicated that the Veteran's impulse control was "good," and that he did not harbor homicidal thoughts or experience episodes of violence.  

With respect to spatial disorientation, the April 2010 examiner explicitly found the Veteran's orientation to be intact as to person, time, and place.  

With respect to neglect of personal appearance and hygiene, the April 2010 examiner explicitly found the Veteran to be clean, neatly groomed, and appropriately and casually dressed.  The examiner also opined that the Veteran was able to maintain minimal personal hygiene.  

With respect to difficulty in adapting to stressful circumstances (including work or a work-like setting), the April 2010 examination report indicated that the Veteran retired from his last job in 2004 because he was eligible to do so by age or duration of work.  Although the Veteran reported decreasing his church involvement, the examination report indicated that he spent his time going for walks, mowing the lawn, and gardening.  Although his disorder was said to have a severe impact on his ability to shop due to his anxiety in crowds and irritability around people, it had merely a moderate effect on his ability to do household chores and travel.  This demonstrates, in the Board's opinion, that the Veteran no longer needed to adapt to stressful circumstances at the workplace, and that he was able to successfully adapt to complete tasks around the house.  

With respect to inability to establish and maintain effective relationships, the April 2010 examination report noted that the Veteran has remained married to his spouse since 1962.  Furthermore, the Veteran expressed that he has "good" family relationships, although he admitted that family members have informed him of his frequent irritability.  As such, the Veteran clearly does not suffer from an inability to establish and maintain effective relationships.  

The Joint Motion focused on the April 2010 examiner's opinion that the Veteran's PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, and mood.  However, a closer inspection of the examiner's opinion shows that, despite the use of this phrase, the examiner did not endorse that the Veteran exhibited symptoms contemplated by the 70 percent evaluation criteria, nor did he exhibit symptoms of a similar severity to those contemplated by the 70 percent evaluation. 

For instance, with respect to deficiencies in judgment, the April 2010 examiner stated that although the Veteran had angry outbursts at work several years ago, there was no current impairment in judgment.  

With respect to deficiencies in thinking, the April 2010 examiner stated that the Veteran suffered from reminders of the traumatic event with various emotional triggers, nightmares, hypervigilance, and decreased concentration.  The Board emphasizes that these comparatively mild symptoms are not contemplated by the criteria for a 70 percent evaluation, nor are they of the same severity as symptoms such as suicidal ideation, illogical speech, or near-continuous panic. 

With respect to deficiencies in family relations, the April 2010 examiner stated that the Veteran's family life was affected by his irritability and isolation.  However, as discussed above, the Veteran has described "good" family relationships with his spouse of 50 years and their adult daughter, and clearly does not suffer from an inability to establish and maintain effective relationships, as contemplated by the criteria for a 70 percent evaluation.

With respect to deficiencies in work, the April 2010 examiner stated that the Veteran had not worked since retiring in 2004 due to eligibility by age or duration of work.

With respect to deficiencies in mood, the examiner explained that the Veteran suffered from an anxious and irritable mood.  However, these symptoms more closely approximate the criteria contemplated by the criteria for a 30 percent evaluation, not the next-higher evaluation of 70 percent.  

Moreover, the April 2010 examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 60, indicative of merely moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Significantly, the examiner chose not to assign the Veteran a GAF score of 50 or lower, which would encompass the serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) contemplated by the criteria for a 70 percent evaluation.  

Subsequent VA treatment records document the Veteran experiencing some panic disorder reactions to the point of feeling smothered in crowded areas, as well as continued feelings of social isolation and irritability. 

For the reasons set forth above, the Board concludes that the psychiatric symptomatology since July 15, 2009, does not demonstrate that the Veteran's PTSD more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411, with such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Despite the May 2010 examiner's opinion that the Veteran's PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, and mood, an in-depth look at the evidence in the very same examination report reveals that the deficiencies noted by the examiner do not meet the criteria for a 70 percent evaluation.  

In other words, the determination of the proper rating for the Veteran's PTSD does not turn simply on an examiner's overall conclusion, but also turns on the evidence underlying that conclusion and the other evidence in the record.  In this case, the symptoms associated with the PTSD are more consistent in nature, frequency and severity with those contemplated by a 50 percent rating.  The examiner's ultimate conclusion itself is undermined both by the mental status examination findings and by the GAF score assigned.  Her overall conclusion is inconsistent with the actual findings and reported symptoms.  As the symptoms and GAF score are clearly consistent more with the criteria for a 50 percent rating, the Board finds that they are more probative than the conclusion the Joint Motion focuses on.  There is no need to remand the case for the examiner to explain her conclusion, as the symptoms and findings listed in the examination report provide sufficient evidence to adjudicate the claim.

The Board has also considered the Veteran's statements that his PTSD is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes. 

Even if he were competent to address the severity of his PTSD, evidence concerning the nature and extent of the PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  The Board finds the medical findings to be of greater probative value than the Veteran's self-assessment.

The Board has focused on the report of the April 2010 report.  The other relevant evidence was discussed in the Board's prior decision, and apparently was not the concern of the Joint Motion.  The Board has focused on the April 2010 report to address the concerns expressed in the Joint Motion, but notes that the other evidence supports only a 50 percent, and not a 70 percent evaluation.  Namely, pertinent VA treatment records document that the Veteran experienced some panic disorder reactions to the point of feeling smothered in crowded areas, as well as continued feelings of social isolation and irritability.  The nature and severity of the symptoms documented in the treatment records are more consistent with a 50 percent evaluation.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied. 

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board concludes that rating criteria reasonably described the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 was not warranted. 


ORDER

An initial rating in excess of 50 percent for PTSD since July 15, 2009, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


